Citation Nr: 1103864	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder. 

2. Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the Army from November 1963 to 
November 1965.  The Veteran received the Vietnam Service Medal. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which declined to reopen the claim for service 
connection for posttraumatic stress disorder (PTSD), finding that 
new and material evidence had not been submitted. 

The issue has been recharacterized to include all acquired 
psychiatric diagnoses, to better reflect the evidence of record 
and allegations of the Veteran.  A Veteran, as a layperson, is 
not competent to limit his claim to one of only several potential 
diagnoses; all must be considered.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

Irrespective of the RO's action, the Board must decide whether 
the appellant has submitted new and material evidence to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2010 a Board hearing was held before the undersigned 
at the RO; the transcript is of record. 

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1. In a September 2006 rating decision, the RO reopened the claim 
and denied service connection for PTSD.  The Veteran did not 
timely appeal the decision and it is now final.

2.  Evidence received since the September 2006 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for an acquired psychiatric disorder 
and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the RO's September 2006 rating decision 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for an 
acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The RO denied service connection for PTSD in September 2006 
finding that the evidence failed to confirm the existence of an 
in-service stressor.  The Veteran did not appeal this decision 
and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d) (2010). 

The Veteran filed a claim to reopen his claim for service 
connection for an acquired psychiatric disorder in October 2008. 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

To reopen a claim under new 38 C.F.R. § § 3.304(f)(3), VA will 
accept a Veteran's lay statement regarding an in-service stressor 
- 'fear of hostile military or terrorist activity' - as 
sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to 'hostile military or terrorist activity' as evidenced by an 
award such as a Vietnam Service Medal. 

The evidence received since the September 2006 RO decision 
includes the Veteran's lay testimony at the November 2010 Board 
hearing.  The Veteran testified as to numerous in-service 
stressors: he was setting up howitzers out in a field when they 
received fire from a mountain close by; he was transported by 
helicopter while being fired upon as he could hear the bullets 
hit the sides and thought he might be shot; and he was with the 
howitzer surrounded by sandbags in a hole when they were overrun 
and there were bullets and tracers flying over him. 

The Veteran received the Vietnam Service Medal.  He served on the 
ground in Vietnam, a location involving exposure to hostile 
military activity.  His testimony demonstrating a fear of hostile 
military activity constitutes new and material evidence and 
reopening the claim is warranted. 


ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for an acquired psychiatric 
disorder having been submitted, the petition to reopen the claim 
for service connection is granted.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The regulations governing verification of PTSD stressor incidents 
were amended effective July 10, 2010.  They now provide that 
where a Veteran claims a stressor related to fear of hostile 
military action and such allegation is consistent with the facts 
and circumstances of his service, the Veteran's lay testimony 
alone may establish the in-service stressor.  Here, the Veteran 
is shown to have been in Vietnam for three to four months prior 
to November 1965, and he has expressed that he feared being 
killed or injured on multiple occasions.  His lay statements are 
credible and there is no evidence of record evidence 
contradicting him.  38 C.F.R. § 3.304(f)(3) (effective July 10, 
2010).

The evidence of record establishes current diagnoses of PTSD and 
depression.  A remand is required for a VA examination.  38 
C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the November 2010 hearing the Veteran testified that he has 
been receiving Social Security benefits.  It does not appear that 
any attempt has been made to obtain the records used to support 
the grant of Social Security benefits, therefore a remand to 
obtain and associate any such records with the claims file is 
necessary as the records may contain evidence relevant to the 
issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Social Security 
Disability (SSA) benefits records.

2.  Obtain updated VA treatment records from 
the VA medical center in Chattanooga and all 
associated clinics, as well as any other VA 
facility identified by the Veteran or the 
record.  

3. Schedule the Veteran for a VA mental 
disorders/initial PTSD examination with an 
appropriate medical professional.  The claims 
file must be reviewed in conjunction with the 
examination.  The examiner must be informed 
that the Board accepts as fact that the 
Veteran received gunfire while setting up 
guns, while hiding out in a hole and when he 
was in a helicopter.  The examiner is to 
identify all current psychiatric diagnoses, 
and opine as to whether it is at least as 
likely as not that any diagnosed condition is 
caused or aggravated by military service.  
The examiner must specifically state the 
incident(s) on which any PTSD diagnosis made 
is based.  A full and complete rationale is 
required for all conclusions reached.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4. Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


